Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 1 of 16

9/17/2020 Mail - Barbara Andersen - Outlook

Bambigate

Sand Sanders <sanders7877@gmail.com>
Thu 3/1/2018 2:19 PM
To: bandersen andersen-law.com <bandersen@andersen-law.com>

Ms. Andersen,

Copied below is publicly available information regarding "Bambigate" that | have found or been given. | will be sending it and other
information in several emails. If you read all of it closely, which I'm sure you will, | think you will get a good idea of how Mr. Fitzpatrick
operates and his ethical standards.

These articles and documents are copied page by page, as separate images. If you have trouble reading an image, click on it and
enlarge it, and it should become more legible.

\

LY>\
hs

oN

https://outlook .office.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctN DEw Yi04OWY ALTE | MDZjZDY 3NDQxOAAQAEbtqFUKOEHocQX Wj7VaD8%3 D 1/16
9/17/2020

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 2 of 16

https://outlook of fice.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yi04OWY ALTE] MDZjZDY3NDQxOAAQAEbtqFUK0EJJocQX Wj7VaD8%3D

Rockfo i

A Gamat Newspaper © 1996 Rockford Newspapers Inc, Rockiord, Minot

to pitch

He
ehee
Hi
:

     

a

Tun estay, Aped 15, 1996

 

 

Son may face murder charges

 

   

aon

Annette McCord has not found the fight lurriure for this roam in her home on Andews Street,

Mom: ‘i haven’t
given up on him’

Annette McCord describes her j

14-year-old’s gang ties, says he's
‘living the life of an older guy’

 

 

 

Mail - Barbara Andersen - Outlook

Star

40 cents in stores
Metra ‘50 penis in coin racks

Rinaldo
accused
of lyin

 

 

@ Deer-bunt probe: A

The police chief denies

an atlormney's contention Chronology

that the investigation is Dac. 2 Werntage County

politically motivated. enn

Oy STEVE FREESS are found fantng on Ogle

i Pepa SL County laed owned by
ROCKFORD —~ Jacquelyn Quinn, who seys

pilin La Joseph wen ‘She denetl ine permission

pocused Maraiay of tying bry] in raed on her property.

ieereree ieee | eis

0

hunting vase it Ogle County. ees cere Rinakio.

 

 

 

2/16
9/17/2020

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 3 of 16

https://outlook of fice.com/mail/search/id/AAQkADAOMGE3ZjRILTIOZTctNDEw Yil40 WY 4LTEIMDZjZDY3NDQxOAAQA EbtgFUKOEDI ocQXWj7VaD8%3D

 
 

REGIONAL ROUNDUP

School board backs
bilingual program

BELVIDERE — Plans fora
bilingual program won Belvidere
School Board approval Monday.

The program will send elemen-
tary students who can’t speak or
read English proficiently toa
half-day program at a school in
the district.

About 100 students in kinder-
garten through sixth grades will
need help next fall. according te
estimates by the district's
Educational Issues Committee.

Parents will have to approve of
the program before their children
would be pulled from regular
classes for half a dav.

MS walk draws
200 to Rock River

ROCKFORD — About 200
people marched alang the east
bank of the Rock River Sunday
morning to raise money to the
fight multiple sclerosis.

Autumn-like weather was
blamed for the turnout. which fell
short of the 250 people organizers
had hoped would attend the
seven-mile walk. Multiple
Sclerasis Society spokeswoman
Deborah Hein said.

Hein said it would take a few

a. doa lta -.bathaa tha

 

Mail - Barbara Andersen - Outlook

Rinaldo accused of lying

“=. Continued from Page 1A

vate property without permission.
Jhe charges are misdemeanors
that each carry a maximurn $500
fine and six-month jail sentence.
Fitzpatrick would not say
whether the police department
was seeking to fire Rinaldo for the
charges, which are the result of a
four-month internal investigation
conducted by two sergeants and
an assistant deputy police chief.

“Nobody is above the rules and
regulations and the public trust,”
Fitzpatrick said. “We'll pursue the
charges, and if after hearing the
case the commission agrees with
the charges, we'll seek what we
think are appropriate sanctions.”

Rinaldo's attorney, Cain, said:
“This four-month investigation,
which started based upon what in
the law is a petty offense . . . repre-
sents politics at its worst on the
locai level. Rinaldo has been con-
nected to people outside police
administration — such as Tim
Simms — so the administration
does not politically trust Joe
Rinaldo.”

Simms, a former Republican
state representative and senator,
is considering running against
Mayor Charles Box. a Democrat.

Cain called Rinaldo a dedicated
officer who was promoted to head

the traffic department on merit
and seniority.

“For the chief of police to
attempt now to try and terminate
a veteran police officer’s employ-
ment is unconscionable and we
wort let. that happen.”

Fitzpatrick dismissed the
charges that politics influenced
the investigation: “I'm disappoint-
ed in his professionalism, but we'll
stick to higher ground and the
issues of the case. It's obviously
our burden to prove it, and we
intend to do it.”

Sheriff Gasparini declined to
comment Monday on the charges

against Rinaldo. Fitzpatrick said,

the sheriff would be called under
subpoena to testify at Rinaldo’s
full hearing when it is scheduled.

Rinaldo was suspended with
pay on Dec. 12 pending the inter-
nal investigation. He continues to
be paid about $1,128 per week.

ee EEE

What's next

This aftemoon, the Rockford
Board of Fire and Police Commis-
sioners is expected to set a date
for a probable cause hearing in
Rinaldo’s case. A full hearing, the
equivalent of an internal trial, would
be scheduled within 30 days after
the probabie cause hearing.

 

3/16
9/17/2020 Mail - Barbara Andersen - Outlook

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 4 of 16

       

Decision due Friday on moving Heaslip trial

Opa nya nage tae Tomy Ae, IO al |

 

 

 

 

 

 

 

 

         
    

: a
ra . iF Ha had reecdved memtad treet ton Ment in. Pidhr sbiente
Censecced Wichestey tratando Ue Ut =e od
dhe tha) Re forbes weston! suae ttt dail Pi Deer mt bis Lies tay tee beads the emayy UTS
webesteioes pod ;

 

 

 

 

Fras sola bn Lage Com

tweed he thane wee pat fl Long Skea Aws Sportshirts, Dress Shirts
thd'Wtine rarearad ices | & Ties, Rockport Orass & Casual Shoes.

 

 

 

 

https://outl ook .office.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yi040WY 4LTE} MDZjZDY3NDQxOAAQAEbIqgFUKDE)JocQX Wj7VaD8%3D

4i16
9/17/2020 Mail - Barbara Andersen - Outlook

fee *E » “*
aes

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 5 of 16

hitps://outlock .of fice.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yi04OWY4LTEL MDZjZDY3NDQxOAAQABFbiqFUKOEJJocQX Wj7Vab8%3D

36
9/17/2020 Mail - Barbara Andersen - Outlook

FROM PAGE 2A. Pocifon! Regine Sur, Suteiay, June 7. 1006 HAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sex offender notification law
c = f" {
comm Officials expect hi casi
Now Seer igh questioned in
Seow inte in c list | Rinaldo case
wen interest i i i
by Oenber 1994 sr resporve tothe ina
a LOUAL ANGLE [> Continues from Paga LA
-_——_—— iy —a——
o How i wreter: they will make age of the time in the foburo, ox tha props | My Rhee marae fader Landzonn
od _towiistarimaing fotefcilieerofend EeGtuatae = | | westovrenmge | | Sietmnke pediment | teraction
we Toremee he ers they also sty it's mot Huth Litt, ewostive drier erect A cies by Mager Chait font Fotce ard Fire Com
Rockdierh aren Senna, ie pole perescnnel: iSSON Herve Hered yrear
oO ieee tna: acureal said she world wee Hae Eat so help | Scie Fomal onesies. (OFF FOE —s
phi 1 By SPENCER MUMT pereen potential wokonteern who | 8 Say cheat A percerd ‘Assatant City Atlorney Chapin Pectenty.
co ae conmidered 3 “low xed SHAM HAD woud supervise children. ‘Fey chit! sei offenderh re 04, John Aubert expressed oncer- Piattenance sUpiror
= COMMIT snother COME: Ramses Soe Serpe Sea would verify the information iret, Tagetered: Countybycourty tainly Saburday alwat whether at he Public Sater Bud
o pares weet mina ior ee et bs snyree 06 tit Bat yond: ean eal the cast cad prooeed withgut je be at served 20
., ee have nexepted. a nee connnadaner, yearn.
oD un fac" thew nantes ae dislib = Teaidenta ad exparsastions wal “You wend to go to any reaton- nob 3.85% “By its very usture, 4 come Wi fhahert Linge:
oO bed quartedy heals stheow op this week [o sangre a bel she rath tp ibe the, Winmeteu: 8: mosson wa plural. body.” he ‘The cxener of Lindman’
Oo. Schools and cecare orters ited teas ad es cece ‘Thane con oa Neve leak inta Carpet Manor sare. he
County Tier 3 offenders: ve theories. Richard: _ Bese -
oridensd “hgh nik; ation Reyer ea teins ‘ten pastes of Memes Shear: Mise See Peter The bearing on Binaidds a ss
e ee Soak ae dates ination ti dismiss the mac David Petarsec:
oO ERs on ecenncaenn ar down,” said La Koger Costello, ni gnodiiding. * duck charges against ‘uind if amour
yor and businesses of me oftexd rset detective thy the Winawbago Ha said fh church could use, schoole and dayonte centers ucheduled to continue Tins.
z : Prestucts Gotp.. be bees
WN e's presorce. Seay Sher Depa wnen parents of homes their ‘would reosiee un updated bet Sa Served one yer.
— Wh The Bt & pubke reson, think mee a childure aboald avnid while thee mantha ated crisninad case: a
~ sae eens (groupe thal den! with chubdeen ne- preeeee opr onal treed ca “Th weasbday make us any leen | be thas plowded net pity in
foomment ures ik apcy cane TOO IGT kab genie: len. Kleen ‘wand dues Sanday school. wortied.” sid Duke Palmer, Koch | Ogle County to five mide emotrick as “an honorable
a feet wi Chas OF Sywereod, R-Rockord “Just eases scxennc prin iat River Elementary fichos prince | meaner changeact biting tae poesn
— Porte: omnend, Public renpucoe lo nctificetion of prison doaga’ waa tar'ne pal. “We'd still be ready to ques. edger carcaas mud honling on “Hale rok the prion whl
oO) Theat ai Ir i tis ete hers tenn at Seine ves pew toad,” {ion any unsothorised perma who Brivale property withent per: ey trial ferre,” Athort said, “I
fiewh grup, became Bal: 8 GE ygreuotay | a per:
oO regs teens rem 18 Tmany baer beer put on bokd while Little wed Cofftll agreed that i the jist ce not.” ve The pobce cummnanon realy chey crn chee” oe
imecihs in jal or poy 237.500 One, civid Tights lawanda are argued int Has at wen ni tate pete: Added Marca Jotusoo, Aires i | bearing aDe- ‘Hipabde's attorneys
Oa ‘Stoiear: euort, Other slaten, each ax Indi dhildevn frown nll wea toe of Dorinda Dey Care Center thet snl ae
o Nouteaton of ses ofennersnan pia, hive bed their notification — “Weontasureall,” Little anid. on Rast Thrive: Fina ed
wv been detayed pending the culo Jivwa in tbe boskal for loom Una. «She talk che pill meds to beware “think you should always bu hoatate ton: reached. scan athe
— fal SRS tar, yom nf sen olfenders whe haew reer of the lookeat for other f servation of Patersan, appnin'
LL Deepite the confusion, many nen omrvicted. ‘Theen's ahenps Sret- cima: Beers about om ee
The Federal taw local chide pope aay ty will ‘That pinion ia sbared Ly child Sa ery aren | j Gi nnting Oe irene ae
Hiekory: spike} ite of thes Hat Tha Reguder wre professionals acho wll got « Se k oes Inya in the cast agpine Rinaldo
inboduced mrCongess tes year Siar planatc publiah the lim ome- opty the tet. Under the awe kam, WB Faper wit print st, 44 “ then ted ‘and to poulect tbe commission
a te orate norifowten tase, nation: = wwe, 9 et rom questions of propriety
a Rockford ee
oO t Pending suit could stall law | ore ys,
~N Wonders sates deen ind ey, . ‘ ree. the the, DE Maly on promoburnl aad
Das lane INGE pretend theatres lew VeTHinE McHimarey i representing a Jo matinee thin cnn be puiatle public. amd puilty, beu- peo pm
~ from child si offenders. Changes complatni: A Dayne Cristy eer timo ee arinee changne were eewnagh to Se seis “Vou get served sith vorne
" fm tho brerwait andy an “Jakn tine.” i : Droring a tre bour ”
Cc WW The few roquires child sex of- of dday erwling is MeReaoracees | Sotrtey xt fire papers. deste 2 tremens?” Ie
sex offender claims that The iewauit claims the Minus law a said. “That's.
feeders to regstor with states, 5 If the judge decides to wid the | handquatters, wtor- sa lod different from,
o Mibelermeniites tid ive publicizing his name ee ce ee eign, 28 Pending trial of McKenney's | eye calfed Fierpotrick to tst- eae te
S Sette note pie mdteedin punishes him twice for  (gtmaé bi mame Dowd punioh aos, Minis will jan abana et | i Tia wited Cat, tw his bao
S Sti check, hy ic me the came crime. Doves (EC mire ten colar pcb ac tinted Dome eect OG cele eee
serine agencies of nevetiy ————— documents state Doe» nobitieation eficerte. ‘tape recording, but
oO tenes. ‘Sy SPENCER TT ‘careless ciiine) Sey offecdar lws ins New Jer | Sty, wtornwys vbjcted Dan Albert. owid bes noe sure
‘ete memhent tear Cepia thee semua wbase om Tec. 27, 1900, Bs sey and Now Varn buwe heen pot ‘MoCrail, regrmenting the at whether polica protedares ro-
oO Presiiect OF Girton stewing, SERINOFIELD = A invonri ne co boke while ubmitr sivid rile rutting oe whamade ible Spier foes te
Sd ia Roxicined contd faces pobice i i it*reiersalotofia. §Susaing’ mater Om
Q her ‘sai departments ecm tbe sine to McKenney» neit was fie fee ae NE Ns Saree tenes teal the propesety afte, imaiarn
vata Tinatconend addres tail ibe fall, which Esper oe Sain tie each ts a et gaeraayh toting oom or
wrist p cust sever ommber. Ia op ruhing, in the honks fr Jens than ratternpl by someouton brah prited to heer that another
wx ont parichor ‘Crystal Lake oticeney Harold baat month, Chiergp jelge do ek Maes Cn ert to redirect attention ko ‘Sonic’ Thad witha
‘faspones (o Maga ary Melianney had hoped a fedora! Gared the baw onconstitutlenat nion hse filed auit. Tf the Fadgo | arse alee,” ho eid He wid te could aot imnygine
LL yearok’ Christopher Meyer nthe eomame it hac heen decides McKaoowy tha :
Kankahes Judge would vole og bla npothens tn janet paseed ino. . my t ‘Albers, also prosecuting tha the case being decided by juet
Lp) a . munprad the lawls Selurday affic. bill thet contacnad srwern] mnneba Dinee inconsidering Bing | mincoutuct cate nek beloxws cos corinne
1 Mi Peteed again in May after a tive date before Saturday. Beat *d lems. ha oven matt in w diflerent federal nothin sole te rerarting cr “Thuis inepoeetbla,” he xaich
CO Caen He const ee etd fari-minote changes 18 tbe Law "Tha verdict promptad iywauk- dimtrict cpus. . ita significance, He Ht dosca't agured night to nee”
Ww was pasoed in aU tha eu Lana maa Oe lin tnas oie are lock a Many hana ATA
LO
oO
oO
1
>
oO
I
oO
N
a
®
Yn
5

hitps://outlook .of fice.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yi4OWY ALTE! MDZjZDY3NDQxOAAQAEbtqFUKOEJJocQX Wj7VaD8%3D

6/16
9/17/2020

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 7 of 16

Rockford Register Star

40 cants in stores
Friday, June 14, 1996 Noe theres Miinces: sini cae eee O0Kh ROK,

   

A Gannett Newspepar © 1996 Rockford Newapapers Inc,

Chief's taped call in spotlight

@ in Rinaldo case: The waldo rewains oo the potice forces waoehicog ca Roe Cason tha police depart- Ifthe commission omedoded hn tinned ursti] July:
cellular er ia fond, the raging question Dar can oon Cain, Rin i coe

Phone conversa: ahaa tron are: sail tar tope tanta pata id, Rineidn io omnaiscoere, tacos ecxid ee hipjeb Le bachem sas Ube prlice aciinitrating set

mn

 

tion has led to the dis- Mf What's the content of lular phone conversation between ing lying le police ioternal affaira pended with after BingWo “beceune Joeph
missal of the panel decide iar eae run chat Fitzpatrick and David Peterson, investigators and to a Departenent Winebagn County Sher Dox pl te the seas PA a a
. * Wiliam Fitpatich and Sxvoer meting seneter eine ue Nee effioer about. Gi wha i ‘Hinaido is a Bcpobli-
ing whether to discipline Petes Consansionsr David Puiers | Honrd of Fire und Pliee Comoniy- whether cbtaiond permission to nalio onthe hun, pleadiod gulty zan end a freod of W, Tusathy
the police officer. see, and wan # [Hegalby recorded? «= ioneane, hunt ob private property Dec Jin in! Conty Great Cart feortta n Biome, whe ielonda ts san
nas Fibepentrick telling the = Evan thongh if baa notbeen ac Ogle Comty. count of failing lo
Oy CHUGH SEN tnth when be said uncer oth eeptert by the board se evidertn, Baeble ab chieeet by bag 0 heen, set Farah ¢ pleaded in Please see Chiafa, Saf
ROCKFORD — fn the a prem net eae ina ‘Zociptinary acon pie beet : Se ot its A

acetinn- COROT ee oe a
ing aaga of whether Lt. Jowaph Fi vay bnntngs thas thera eet Rinaldo Inocting trip. I a tia. ow new iA

 

—=—— = a

https://outlook.office.com/mail/search/id/A AQKADAOMGE3ZjRILTIOZTctNDEw Yi0dOW Y ALTE] MDZjZDY3NDQxOAAQAEbtgFUKOENocQX Wj7VaD8%3 D

Mail - Barbara Andersen - Quilook

TAG
9/17/2020 Mail - Barbara Andersen - Outlook

FROM PAGE 1A Riocdord Regisrm: Sty, Friday, ore 14. 19900 BA

Chief’s taped call in spotlight in Rinaldo case

De Continua trom: a” ved to be calted as a witness.
t te Hitepatich’s rity-prid attorney,

 

 

sayor in 1907 on the GOP Scket. Dam Mefieail otgocted to nen of the
Bitepatrick works ckeety with tape ag evidence, and the commit: Cellular phose Chronology
WDec. 2.499% Wanebage = 41,000. ahen Rinakjo'a atomeys, Dent
iq Cennily Stet! Gon Gaspecni aed Owe. 22: Piakio pleads nol Cain ond Doron Berson, stent
eal Rockford ppace Li. josann Final = gaity to-cherges and arate 2 ‘30 erode an dadio tape 0m a
f 00.are fouret nunking on Oe ory thal. oetuior shane conversation be-
‘ca County lated orned by Jacquelyn Apa 15, 1906: Fokce Chet teeen FRipatrick ari Commis

Quin, vin ams she denied per Re a ae sioeer Dang Petsrson, Ones
0 .

 

 

 

 

Give Dad Cellula
The Best Way To
yin Touch!

 

 

 

          

 

 

at
him meek be! or
peaks + oe Sa Sen tape axinbeadbey? Gury, aptietaan for Alzrney

hape
was present and Whe exact proce- ‘Will the tapeever be tatroducad  Genernl dim Ryan.
dare thal he werd theaugh in ob anevidenns in aie Hinuldu cone? Srannainne ier Sy
triaing the tape and bow Ler tape Cann is out of town, and coukint devin capable of being ond to
wea dekiversd fo us” ta: reached fbr cununent, und Hen- bear ur tear oral conversation,
"The , Gam and Bereun con declined wo comment. Cain whether such oaveysation i onn-

AST 3 DAYS!
Mii

bet

miseicoer herring the caos could = uadlular phous valle to Hews gre = Me(3rail, Pitzpatcich'’s sttotnag:
net Make ay impartial jadgment ened by wiretap statutes. said that “while Cerin may try to
atter talking abcot it with Fis- rarires lan spic th veal tn being (rhe tae) be green
pein scorn ecto poe tall + again, [dunt think he om
Commnesioner Charts Prrtncte od," suid Mya au Mtorne|y Aaked whether bell seek 2 fed-
was removed irom the case Mary 16 © with the Federal Comeninicainas ric state Seveieatie of the
oc the Ghee regis pres PS Commission in Waahingian. The oping Hie haan’ de-
works $1 Gespavini who expec law alee stele thal ilegalty inter» caded, Peterson declined menment.

 

 

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 8 of 16

https://outlook.office ccom/mail/search/id/A AQKADAOMGE3ZjRILTIOZTctNDEw Yi040 WY 4LTE] MDZjZDY 3NDQxOAA QAEbtqFUKOEJJocQXx Wj7VaD8%3D 8/16
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 9 of 16

9/17/2020 Mail - Barbara Andersen - Outlook

 

SO certs if coin

nvwonen’s| Ton cop to step down

 

     

@ Chief Fitzpatrick announces he

 

 

lice believe Sheila Swets fe will retire next year
killed Mount Morris resi- ats Pee @ He says he will defend himself
dent Diane Arbor against misconduct allegations
 oppnsiicieccaa Meee eS
me annie mine ROCKTON — Reng | men
hohe oe neon [ole cm Nine acteougee apenas
solved in hom icing” that ted Pilice Ciset Wikia ite. | 6"

her death, police saci Thuzridey. patrick “Teeday anaomreed Wi Finaicie cave: A

On Wedtwdey, the ‘woman w

 

 

 

 

 

 

Throne oon. Tew, conference to an imei a 4h
Sari of Dom et eae ert
bernelf in in : aad, Jing ha retire
‘Willams flay, Wn, na-potice tried dotond himaclf wgaical allewe- er in actrance to allow “ano
bo convinet her to get pat of a plek- Ain of ees Me erty ramon Cloner in
‘up track, oe Ford ceil is 28perman polloe
truck after they netaad the deiver never baminewn toxin “Bor sede be will ask the mew
fit tha doecription of a murder eum aney Ben oe ee ‘the 42 notice commission, whose thros
pect wanted in Opie County: year-old chicf ead “And [wrens yarbers must he confirmed by
Momt Morris Palice Chief Lx palwomee rage er TURaOY (tenn Oo | the city coat, to enrch for
John Th sold Soetn aS ee ial while they eto the
ee mute tales Baie rant and expressed support for ‘Box card be dal not expect the:
dating for about sor month tha chiel commiswen to lank gt outside
‘The boyfriend coukt not be Bax, however, said be would candidates for the ehiet's job
reached, aod Arurbristar’a Bucky ‘Conde of command... . Rockford police chiefs pases # oy eee rg Aepicens are hah en,
declined comment, Swetits har ‘The ndriniatrators who serve dinactly below Anat preeent: Vatiern Fizpenrick for shoad wit un invertiga- fe eats and ems
hand, Harold, who fives in Debs aan src dap nit poke ch
wan, § makes northwest of Wittens Polos no ag pai ti 1986-005; Delbert Petesion See of Fema’ H eee ane chiefs who serve
Sa becntne canciones, TR $953.196#: Thoms Souseed ee the : be dee rae tte
found Armbnaster's betty Senin lamp, deputy ae SAB490% Polke Bengeion. oe hia is eee
in ber sa toma 3 in 5 tamale Os mnten tenieytieticwactteadion 1940942 Chertes Mérdon pat ioc EE ee eatin
ao a sere ‘She bad a Raaria, assistant deputy chief fot coer UBB42 40: aque Barge “This, by no maane, whorteuta wae at ee cflers ent oe
been asiing since May 7 wen sane teal ae hat prosees," ha mri ae a tka beliie Sabo
ftewen Pagh, aasicuant deputy for. Fitzpatrick, worn
ab left ee job at Kable Full 1 strapon SMDR-ABBA: Thorrins Say STATS a pow said be wanan- Please ote Pop cop, AAD>
‘beuster, who bad bees working
evertioa the night she dine ome — =a «@ _ ot © = = ss

 

https://outlook office.com/mail/search/id/ AAQKADAOMGE3ZjRILTIOZTctNDEw Yi040WY 4 TELMDZjZDY3NDQxOA AQAEbtqFUKOEJocQX Wj7VaD8%3D 9G

 
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 10 of 16

9/17/2020

https://outlook .office.comy/ mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yil4OWY4LTEI MDZjZDY3NDQxOAAQAEbtqFUKOEIJocQX Wj7VaD8%3D

A pagea Pie 2A Rockiors Megistnr Siac, fiumy. June 22.1908

 

From | ween, getltane:
fighting

    

 

 

Woodruff fives in tha Chiexgn chance about two years ajo, ae
suburb with his andthes, sithooghs Woodruff eared 26 in
he firen Bolvikers,, Betviders with faa old Profit
thinks be squid beat about For wit moths, be said Mike
te te stead Dee ad be pected trom “You're pet #0 ‘Tou Woodreft
dete tie that 1 could beat a One ter
dont wproe Woodruil avonted Dotsipation: Traming
cm thee street,” be eas. "You do “They we bataldg, sort Mir | ,Doscpatons treme
90 Goch tn tha dae” tek aamring. Woudruff threw him ‘ae
‘Woodruif's oraines: Rush dhilaki ‘down and used « pasingel eubenis- tacatom ich
Pree ee ee son hold. 1990 school
pe gust ens toda sal na {had to wpenk Sim," Wondedt | SOBRE, ,
ot sod, ‘Feunlly: Sige, 00 che
poe thong: He dorsal have te agen

 

 

Final fight in Wlinois? °

 

 

  

inamy docson," Pitepatrick his veplacoment.

a part in my doctmon,”
Seay now cartuinly ab Hs ete "1 dow think ik cvarkies the ihe ree commision banesiggs
= watery.” bo exid. “Cthunk they both Rizpatrick’s condutt in the Rinaldo
Hig retirement will take effect can gu on camaRanconnte” care.

hasirs remem.

ak 3

Mail - Barbara Andersen - Outlook

 

 

Sesaaranuasaas
‘hn outetanding young man’
tow back at Wimiam Fee Str report caadits Fitzpenrick
pobick’s career wif tha Rock «= wih compa spriong the poling de-
ford Potoe Depwronant: pacirent and mating ofhet itr

 

 

 

. Jane 3 82 pallon commiesion
‘The munyor cecil Thuredey he scaring, Rinnic ianpes BOC
ured woukl naune bie tgs choices eee cau corres

 

Jute 14: Bow says ha we ohh

Pa ee ee en ee eee ee Ee

10/16
9/17/2020

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 11 of 16

https

Mail - Barbara Andersen - Outlook

A Gannett Newapaper © 1996 Rockford Newspapers inc. Rieois 50 cents in com racks

 

 

 

 

 

 

 

sought: Attorneys for pabvick if be jasomeed of pejary, ous harm to Peterson.
former police-fire com- Phe chief testified under oath * Reinbiard reviewnnd a Sranacript J) mowwsation betwen Fiz. Gon, attorveys no! involved in tha
missioner David Peter- ahine 1 ga the corueniesim that he of tha tape Priday before deesting Wi Trretine ic the case patrick and Peterson. ae
hadn't discometd a pending official to pastpone hia nivhig. He anid his titdtayor picks new con Rather, the anocyionud pereon, «= “You have te show more than
oe Weep iscnnhect coon, agnioat denn woudl ot cairo Son ofa even cua phane coo ‘just Jegni vialation 30 wt” w We
tape private. Joweph Rinalo any crpmie Gal deeveen tn Fitzpatrick boots Wine vexeationt hone rarer, Hocktorsd wtiewroy
So ee eee rae CE ECE, the police chief keel nat aadurd fer aon da chat when he realited who waa Mike Cities caid “You alsa have
By STave Freese A iv io the’ r i speaking atid whist they ware die tu chow there ig no otbor adequate
wee , ‘Devid Petersan fled an emergency Petersan rerigned fron the cone, Ce remedy of Law. Th there 9a other
ROCKFORD —Afrdert!judge potion Hriday anking the oartt (uy commimion imenedhately after Ri Itvinhard said. “The question then lar ‘he Oranenaitied on public ‘ny fe eel a a
‘ill decide Wedneediay whether tn ssaypress thr tape oa grouees at nildo attorney Den Cain an- iswhether(Petenoa)did anything sirwwves, Cain argued, i # not a i suspended with pny
taetdiaenkans ot = faired bee ita exsstonoe Beeman ponnoed at a dane 1 that su cs apy Ma wlghacaion Fa wioatios of Cedars wiretapping, ire Decomber, is acoased boy pir
reportedly between the potioe chief right t9 pri ‘be Tewl the tape. ack an: isreparwbte finer. be dichn't di laws. lice of trying bo use hin official poci-
and a forces roernber uf the Fire Dut aiga Philip Reinhard and nounced Thursday be wad retire dose anythnt,,, where would lhe ix~ Reinhard «also | ordered «on te mtertere with an investiga-
eee ee opponing ettorneys evan fron the force | sy 0 Pepeeaiin teen st dnl what nmetsating et tion tt roche caraes in Os
Tentraiing omer isgmnt- ange Chief Fitzpatrick in in, redqenaling to jie when other actiem = ‘Caumndy opart posh
that the tape PE be taken, tochoding a lew fond pate be conte ned.

; ia. rem
el it could mean the recording peiipibi ana bens, ual fecrbgel fat « party to theat proccedings.” Petersonk ablonacye:

 

-Houthook.office.com/mail/search/id/ AAQkADAOMGE3ZjRILTIOZTciNDEw Yid4OWY 4LTE! MDZjZDY3NDQxOAAQAEbtg FUKOEJJocQX Wj7VaD8%3D

H/16

 
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 12 of 16

9/17/2020 Mail - Barbara Andersen - Outlook

AA FROME PROR 2A Focktord Register St, Saturaiy. Jue 22. 276

 

 

aA —
Tene are scene ofthe remedy a Court should orci carly chiAG A at Mac Ca
wants rare MCE RITSO TS OF oat mist = Ayres a rarrunees for et Board of Fee or
cert part of remedy. Bokoe Commissioners.
way tp the appede courl in Chica 8 eet should be comprene avast paps $2,000 2 year East
board to rm. Fee ene =,
shake,
fib ites in control: Board says 1 Moniescor sono! snouid be age uNkFOHN
Pragtes has toc ach power. in termer St Pateck's. and Haight Address. 5BOS block of 1-
move ON vtecccssec Sessa te
FOR cap 00 BREE BORTEERUCT enn ained education magnet (PEM)
ppeenting, GUNgE. but bound seve er hoo
Again Opp, AMD nn pened tate ak Ia Derr 2823 Gletwoud in.
Caro} Bell says “ : 1
IB Withiachoo! integrator - inaiggraonek Winnchage County
the jesues headed back = aatueyi aeeann Grado eee ee Or ood of Ttoatt, Rockton Memorial
to court have Bitle ta do sree iickessrdom are to news comiage of ack and perconiaap ot Kesprat booed
ith educati for school oparation. Hispanic teachers to De hired. Beni Eineaagy
aes a WW Acteevernent: Gow saoiead 90 bs appemate cowl hee 30
fy OG MELOLAL cunbitrary” god! 1 say minaniy: $8 Uxstect ia chabenging lees Addirests 2106 block of Oaklawn
Tg Faget Thaghany apademic. gap shovid be shergod by punt anomey Bol jee: .
HDCKPFORD — Bebool bani) cut by ruil, hatwel sad, ‘Homage and his fen, Qoowpation: Vice presigont and
snesoier Carol Dall int any more Mil Discipline: Court onder for Rocdord igmyer Mike G'Enen chet aarunietrative officer
Se har red Bivens. pecgamarrg keel cot Sore of $ Seth SL mes
ie abe ten orctests on the desea care Hacegrowre: Ereployees, Cosi

 

 

 

 

 

 

® 25 pe
aig appesia. «aot aamber aytstante in area ‘ober Hortons Ener
“Some of the — poel, board says. What's neat ‘Merial Helen
maues they're i Cheerteniens: Goan saps. Agger: 52
Fightny on op  Gxrs¢ squads shoud Peae sore $US. Dates Court heanng be ‘Aiddirees: 27200 block of Cictord
peel are mink reoni bolanog 55 orfey extrecurcle 0s at 9.4m, Pridayon see for Suett
cule,” Bell said tor uctndlied, 08 higher dandars, ‘Montessori magnet school. Cyovxt ‘Beoupaitore Nonorofit adcronks-
Balter the baad Union bevses want kn Haaged School, master ‘rater
D decided his. Ueson suy6 cue GsiNOT One and plaints year it in dorner SL Brophy: Rockiord Aus Luthor:
week ty chalk  “racd conscieus” niong and place. Patyick School. hedge may nuit thet an Mirestries,
Jonge «seven ment proouauens thit broak con oy. Baciqpound: Greater Rocktors
“"" parts of the tract provisions on senicatty, Wl Attotneys wil contoue fling Clorgy Agsociater; Bhucprint tor
appends. Tayene Eubanks Bi not unde Quests for slays andl any sats: Rockdord's Fubee
dmg... wrebould asad and shtutd by fired a ce The ctsirict cous? hare is expected
vers up ee Ne eR Union sayz4. to rule on ail mogony thes summer, Chronology
and live sith that, get tid of thal 8 Litton says Eubanks na longer 1B Sona issues then plo ae Dee. 44: % ‘sill
Maat | det thank we peed [onesie the awyerenc feprsenied §— Dusty cour in Chicagp, where ruling bis hunting pectner, Winnebago
spend how many dollars and Gro Tay View rhewingd terabdly that thet FEE Ne ete County Shortt Don Gasparini. are
done An OUT On tsi” aayer showed be cessed. {Cc After not, appeals coud be in Oge ‘ath
The cant redared that Cheer: ict has joined unior it 8s. ne enaxcda to ihe U.S. Supreme Court. On pekeme property Bnd Fodure to
bneding sqamda have at lease the = 3 eens ta deer
sarbe Qeroeotag of minority mere ton, ape the clock is belay, Wil 3. Supreme Court ndings. (Ger. 20 Gesperiny proud ety
hors an the schon! erollment. our sopbenores really get whet Board President Judy Pinus arom ip ibe Rinaldo matter. la the iiecemoanor CheNBES #66

 

ae af

“Yea give it yar ing, Bell sail. “Lis aiextreseely “These seveo areas wood out: at he fer Pe aes trying io usa his position 1a in
“Tima you tad reech 7 pre ummeliling time, wad these Kind of areas thal weld impede cur abi hen Denis Lanett. 9 ee cpa me neat year, he Eteot hi, Ausgrce Ive ober nang Marsha
woah puppertnyt data shoving that uneertanntion just ake matters: byte resh unitary ane” ee ed me
sodipee i 6 peneet oye worse,” he ard. Unitary status Teams tbe dis- @ Meriel maaan tnpicaled, fied Akane 2 Aka polieg comprisaion
Tent Whooun ght tha" The Che the ode extreme, some wit has fulfilled the remedy andis jiase Cia: Pam pooner ork hearing, Rinaldo laeyars oar
nelling to take ray chanens toand meniers believe the entire no langer under ewurt supervinion, before his retirement takes affect pirpatick of rrevoperty lscoutsing.
sent and ag nk ees car nbsvald bay stist Nye hoarddeccked aioe cee Case wah comminsoner Bad

becaae qeues alent puria. Heblock season Thweday O00 ‘pemuen bo Peterson in a taped cethaiar pity:
‘bes appraicd ty the bozrd deal the comssuttity Geeerves. a judicial appeal Sia members were xt the Pri nee A Poa os conversation.
erthedieance: fnalliksiracting, yevewol Gwroemedy hoamseame threehour mecting, Jim Wigner > ae Ubey will mp into the Ermie June T: Mayes Chorin Rox nek
dor the teachenr and aduuustre of faeries pclary ta retest heme early becuse of ness, i : preety ind will devidie schelber 19 yp thre co EMSSONEES 40 TRIE

 

weg particularly pleased fo have city and fairness and otrighisor- °
ps. Condsiued trom Page ing sopra" Quinlan ee. The gated se part of the proves Tha Froce, a black, and Heine, & Shea Freperirick's contact a the Pinaido
‘ Si ee Fe et nee TS Ud eamee Coon Sere, vated a gid tax” Fea : ae s
to Che ‘They wil act repeat, i. i US. a aver the pari good waix,” i simiter lmbrovernies in,
Tend fere or bear evidence on waster and thy noed to prow udufthe lastseveral year is teta- ‘The magur aleo warned each See ee ceca te bee nn (hd aay Ase
the isrues. Instead, atterneys wall atieenet pains by minority ment ba thal nonsinte thal they probably would rolsstd. ee aanas te ba ee andi:
i" tteve

— eee fom arene 2h 2 sthity”
Deseg appeals to keep courts busy fy 2S a RR hn cat
» Cs

https://outlook.of fice.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctNDEw Yil4OW Y4LTEL MDZjZDY3NDOxCAAQAEbtqFUKOENocQXWj7VaD8%3D

12/16

 
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 13 of 16

9/17/2020 Mail - Barbara Andersen - Outlook

Rockford

A Gannett Newspaper © 1996 Rockiord Newsneness Inc Rockford, iRinois Thuwnday, Juné 27, 1956 49 cents in stores/50 cents in coin rocks
aa

Judge: Taping of call ma be crime

Wi Privacy iseue: judge Soe pce commissioner. roay have hired thie perwcss to do William Fitspatrick and forsstr Reinhard sxid other federal bom publicy wired, ha exetenee

 

 

 

 

d Phaip G. Reinhard ex- the initial eaveadropping: comsriesionet David Patenonne curt culings have been inconsis- has camed bird] in ciby polities.
Philip Reinhard extend ane ee ernie ‘Cain dactined opmment afler coming Fitzpetrick'’s departoma- Ses eatite state ‘The tape resulted in Mayor
a restraining order omier Wedneaday barring any dia the hearing. tal Senge one oe LL mation, even if beped dlagally could Cuaron Bex calling tx rises
against disclosure of an closure abouts the cellular phone Reinhard eaid the peracn who  Joeeph. of tring and Syne, be used to dispuis testimony. A tisns of all three and
conversation untd July 8, eben be taped the oevereation may hirre to infuence the investigation hearing likely will bs scheduled commissioners, indading
alleged cellular phone ‘alccnalae eperrsensoy artes comitied « crime, and be said charges against nestmdntboathationm. _ son, The tnapor hes named new
comeersation about Li. ‘Cein hes the person who discloure of the tape cantante him in Ogle’ E Fitepatsick denied Levin the comminnunert bo bendle Hie ir
Joseph Rinaldo’ case. rade the recording Caan! acrom would violate federal prirecy Loves, Petersen sued in fader) coarverention before Cain his vesugetons. ao
OCU 2. RUAN See ee Attorney Keith. eg me ae ‘the used the tape eee ra so et
. way a in
Sy ea i poara otherwise. * fice normal: Se ee: ‘enact ee bee improperty mugs to influence ‘The tape also Bgured
ROCKFORD — Adederal judge “The recording lasts severe] gutions of federa] Inw vickutions, hard cald, would be bo impeach terson in, the Rinaldo cume, Petar Please seo duige, ZAf>
‘(Varn may berve hired saosin Ht dara Unis gcrepl erring, permeation cher wes ie Resesoe os the eee came upatthe dune d oomieon 5
ilkegsly me conrvddragtian, roe dbtealenty ia tenner or if maicuoduet charges are hearing. Chronology cae
Pree kincd pale chief aren tenepund Renhard said an ser tae Chief inl venauat the chief hireecde Although none of the tye haa Both an 4A,

 

ms =

Judge: Taping of call may be crime

 

 

 

 

< Li. Joseph Rinaldo Saewersation,
his hunting partner, Win jena T: Mayor Chartes Box
County Shai! Dan Gas asks the three cortrrssonert

 

 

 

with oommuasione Canad Pate «hehe heed comeone fo make

 

 

 

 

 

 

htps://outlook of fice.com/mail/search/id/A AQKADAOMGE3ZjRI LTIOZTetNDEw Yi0AOWY 4LTEIMDZjZDY 3NDQXOAA QAEbtqFUKOEJocQX Wj7 VaD8%3D 13/16

 
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 14 of 16

9/17/2020 Mail - Barbara Andersen - Outlook

LOCAL /WNOWEST. Rocklout Regisler Star, Tusacy, Joly 2. 1906 AL
ARTERIES? Rockton eee

 

 

   

 

 

approves Durbin fund-raiser
mayor's in Chicago toda
nominees “Qe big knocker’ ick Gua 7 000i tebe
Salen Ses a big = 7, end debts of fost abore $1 mailbon
ty ROOT SRAM The congressional cand — af of it pornaead raccary aod in-
regan ma date is gathering cash to torent.
tains. eer for ads that will wiart _ Seri.xiswre who pont
Gor won unanimou pay OF | ruil of tic owm mene ite Bia
Mondiy For heis potion and re appearing ater Labor srmmery upwiet of Lt. Gare, Bob Kus
seem aeats: Pal Day. ra in March, bas naid be, oxranot
After meeting the three ap e afford to bankroll hie prooral elec
puiritines fins f0 fhoe, city council publi rite, Present sen samprige
mosnbers voted 13-0 to confirm the: ‘Gene NOOR reinebucketa ute ee ones
mayors chuices of Fors! Price ‘trace aoe findesieor 7 16 He mice to $7 chow
Pere, baseay: set: Mare cee Democrat’ Dick Dente, nti race, amen te raat
Heads. . cet tp be the a br watched in the notion. Babys i
Ad three were af Ciy Hall ta a biguest burlgeting $5 million to-#4 maltion,
vote ethers a Derbin aides expect. 780 o wile samp, Sree rua
ree. Wore well-heeled donnts to attend, *Beivit A
paresis ‘fave fioard Pe though ibe compan in playiog sndentig in tha ew sad were
ery aileron pontiers Rech nner sa farer cumbent (5, senater,* Chetan:
Referring ta tia new omnis. a ane ene gies St anes nus rw ie eg UPEak thick well ever have
momere, he apd “Tm eone tBewn Recon! Brefighians work t control a bare Monday moming thet ductroyed a garage 4 the 1800 ‘sampaign Girector calle a “queril+ that one hig h © That's the
thre indivduels wi cerry om | block ol 27 Acne, itgeralhon’ appemeh eeoeetiog ndventage that Dein han with
hag eae mr ET having | ‘Clinton in the White
ross cee | Garage fire investigated (or E se Mh mn
ik date rontagnion ot sien cod rho ad heed wat a AT, Terry Solan sa 1 done
ible Fitzpatrick ‘he nage ae ition oniteow ia the area of eri- spy waronme ‘volume thicking yname about the anyone
Rinalda v; accused of interfer- ROCKFORD — An arty. gonad few department areca sepa an tes Rowomber olaction 40 wucosed re pt significantly ootrniee
ing with ani jon. of deer momury Fire Manday devoured Sexeetigator Gre Cantrancra OfScieds Beo,000 ring Sen, Parul Simtam, D-10. wai ood ray eo aes
ing sls a Spree gion. Of deer a famrear para and ix cone The ce ‘3h4:]1 damage ta the garage, $5,000 50 Uni then, Durkin, Ee pop th ay ‘a
we allows ices mit Bist henta at HBOI-380 17th Awe. win and wax invnived damage to the Fiuety Nail, wot | mart frou Sipringfinld, and Sols, w PoP ieh Juma.
ie =o eres ‘Teo neighborag busicmnees Slo ‘aaa beets aries $1,000 damage to the ware | giants repronumiative trom Mun- have oo ne
diarusaiing groans S ereaTy | werecdamaged femocpronice in lamas tetrayed Ehit cars brome. Sabin Silt the paves end Sain Buel wen SOK OT
cea nto 2 | we tleee. and a motorcycle, Le wus the second fire within, | raceptinn rooma in $300,000, Clubaianen eid
ee en ound Rodded FweDepurtrowatof: ‘The best fruea the fire dam- the past yearat the parsge.Ces- ES eS ee “The Salvi compuignie pring to
oath sa Gclals consider the fire saspi- seul the Tanty Nail saioee geo sesh, . Jarte Ger Rockford to Carbon. be guerrilla opmretios,” sche
Fexpauick expensed omfi- | SS i ica hee, sy) gee ‘The cee of the fire is still dale —in search of greenbacts. ie vi ty tons ane ee
ence Mandlay that be oankd ged — ‘= =e 1 ee Gin a age el ben Cac

 

 

TONIGHT AT
9:00 PM

mberin
Remembering

 

 

 

A look back at your hometown!

Brought ta oo

you in part “oun
hee DARED

https://outlook office .com/mail/search/id/AAQkKADAOMGE3SZjRILT 10ZTctNDEw Yi040OWY ALTE] MDZjZDY3NDQxOAAQAEbtgFUKOEJacQX Wj7VaD8 23D 14/16

 
Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 15 of 16

https://outloo

9/17/2020

   

Rockford

A Gannett Newspaper @ 1996 Rocktocd Hewssapers lnc.

 

Mail - Barbara Andersen - Outlook

Star .

Tuesciny. Aug. 20, 1998 40 gents in stores /50 cents in com racket

 

 

  

Farndy and thende groet the Pranienn fhagmnent Dru & Sage
‘Cope as they are Monday evening al the Greenieg Fearon
plant from the DCI World Championshins in Orendo, Fla.

Corps is No. 1
in Rockford, too

By SOOTT WHAM
HOCKPORD — After a qu:
the Regiment

 

Reckionts orverst sheen Angel said the difference this
TL awally cont belarve we did yeur won the groupla ebay oN thas Beale’ erie ot iert

 

k.of fice.com/mail/s

Phantom Regiment back home a

 

os

ey SI LOWE The Penge Sher

    

 

‘Blenda Woodward greets her daughtinc Angelo, 16, a festyeor

6

 

 

- Hollonbeck takes silver

2 killed in plane
crash near DeKalb

‘te Regheme Se dents name was withhold ontil
HENCKLEY — ‘Teo people amily members onikd be notified

were killed Moo@ay eben their savedipe hey So te Te
Sngeengine plensapraind inte = Avixton am. and ibe
owenfield os waa about loland at Notawtal ‘Thenspuriation Safety
the Hinckley airport, Shri Rager Bound were on the scane, Scott
Bouts eid. ead.

‘The Bellanca Citabrea nircraft ‘Flinckley war the nite of a Sept.
aad taken off from the Hinchey 7, 1902, crash that killed 22
surpart and was about 500 feet io nee were aboard a 8-15
the wr when it began 4p A fying from the Hane.
wing, came Off at shout L50 Sey Pavactzate Coster.
withesnos told isresstigators. ‘The twin-engine craft crmbed,

ASeyeer-oidl atudent plot fron in a soybean field whos, pre ones

Pbk eh aad oe Ene

earch/id‘AAQKADAOMGE3ZjRILTIOZTctNDEw Yid4OWY 4LTEL MDZjZDY3NDOQxOAAQA EbtqF UKOENJocQX Wj7 VaD8%3D

15/16

 
9/17/2020 Mail - Barbara Andersen - Outlook

= LOCAL
Rinaldo deal: Guilty plea, $1,000 fine

Plea bergain: The polity and was fined $1,000 on two tnanting lase December ous pei start Munday, with ost Rinakio
alice ki .

 

 

 

 

 

 

lice liewtenant’ Seuunbe of fie te fr = deve oar. ae Ody Sate hieay aboot §5,000 of bia $00/000-a-year
ae gree — exctulige, prosecutors County Stats 7
nent 15 similar to the one so three other counta, in Chronology Das Pt oer nk He collected $40,000 derring the
iheriff Don Gasparini Sito etdee PP | pec. 2: Rockdord Pots it Soeph Rinekt ondtis hurting: | Coreteweskd rani te nus “™gccmapenaion wiih
eceived. A simular dead rae strock lant | ner, Winnebago County Sheff Oon Gosperin. are charged it Ope Rinaldo’ sttornnys called Toweay rome from disciplinary action,
yy acoTT Waa December by Rinaldo’s hunting County with: hunting on private property and fodure to tag deer. whoring to ane whether the pit donsied shout one week's pay to
nee oe partner, Winnebago Counay Shea ‘Deo. 20; Gaspari: phoacte Quaty to the misdemeanor charges epee ae the Rockford Boys Clb aa a ay
OREGON ~~ Hockbord Police “Don Gawparini Srl aot be Soy eas Hrcutenant pleaded uly boise cuamure afer pleadins
- r Either could have ‘Agel 2S: Police Chvet iaitiam Piopatrick acrueas Rirwido of Wire | shortly after 1 pum. before waits
escort ree ny . Pepe rernooel se x eee. sere Url 40 une his prion to ekienoe tre ner hunting, reese Corea Judge sipien Pember- sun wwered ane questions
deal thai. chews the beaks ass Rinaldo, who was aa, 1%: Paneide scents lesser charges and le suspended 28 Rinside leter complimented bah meme eked Fete Cet
sutroversial huating trip tight with pay Erm the pts dag without ply in cepmrtrental dacytinety cace. Floskfs handling of the case, aie a
ee ment for eight ee nok] Adi 20: Rinalio pleeds gulty tn phen hengain on hurting vote “The chargee wore fair.hia deal. the Rinaldn disciptinery mae
‘slay after pertting related say Tuesday how larg ago Oia | tions andis fined $1,000. ing with me waa fair Usroughout quevtions far .
athejob disciplinary prowed: County prosecutors had offered this orion,” ihe bade. hunting tip. Piizpaizich plana to
11g, Rinaldo scospied a plas be hum the plea barzain On Monday, the Board of Fire meet with the Board of Fire snd
pene ee peer can- a she anid atthe Ogi Coarsy Gayarid pleaded guilty and pro iho pertit acd ar epee ‘agrees ns thn =
Ea ante ae * : ‘ehh anoproperity
ge. s Shisthoane “The wun dl out wes firea 2 £000 on one mount eke mad fe wall tehews Sak pay for Rawidy fr he frcinr cussed Ehe case with o commie
‘Fhe police heutenant pleaded face, and ident have oy problem fajhing to tag a deer carmue and the fro men had permisnion ia go trip. The suspension, scheduledic signex

Case 1:20-cv-00553-JFR Document 23-1 Filed 09/17/20 Page 16 of 16

https://outlook of fice.com/mail/search/id/AAQKADAOMGE3ZjRILTIOZTctN DEw Yi040W Y 4LTEIMDZjZDY 3NDQxOAAQAEbtq FUKOEN ocQOX Wj7 VaD8%3D

16/16
